                         UNITED    STATES   DISTRICT   COURT
                         EASTERN DISTRICT OF VIRGINIA                         FILED
                                  Norfolk Division

                                                                           OCT i 8 2018
CMA CGM S.A. ,
                                                                     CLERK, U.S. DISTRICT COURT
                                                                            NORFOLK. VA
                   Plaintiff,

V.                                                           Case No.    2:18cv215


CAP BARBELL,     INC.,

                   Defendant.




                                       ORDER


        This matter comes before the court on Defendant's Partial Rule


12(b) (6) Motion to Dismiss (ECF No. 12) filed on July 13, 2018.                      The

matter was referred to a United States Magistrate Judge by Order of

August 3, 2018,    (ECF No. 16), pursuant to the provisions of 2 8 U. S. C.

§    636(b) (1) (B) and Federal Rule of Civil Procedure 72(b), to conduct

hearings,     including     evidentiary     hearings,       if   necessary,     and    to

submit to the undersigned proposed findings of fact, if applicable,

and recommendations for the disposition of the Motion.

        The United States Magistrate Judge's Report and Recommendation

(ECF No. 17) was filed on September 17, 2018.                The Magistrate Judge

recommended that the court grant in part and deny in part Defendant's

Partial Rule     12(b)(6)    Motion to      Dismiss;   he    recommended that         the

court grant Defendant's Motion as to Count II,                   grant Defendant's

Motion as to Count III, and deny Defendant's Motion as to Count IV.
     By copy of the Report and Recommendation of the Magistrate

Judge,    the parties were advised of their right          to     file written

objections thereto.        The court has received no objections to the

Magistrate Judge's Report and Recommendation, and the time for filing

same has expired.         Accordingly,   the court does hereby ADOPT AND

APPROVE IN FULL the findings and recommendations set forth in the

Report and Recommendation of the United States Magistrate Judge filed

September 17, 2018.       The court GRANTS Defendant's Motion to Dismiss

Count II and III, and DENIES Defendant's Motion to Dismiss Count IV.

     The Clerk shall forward a copy of this Order to all parties of

record.


     It   is   so ORDERED.                                  Isl
                                                  Rebecca Beach Smith
                                                      Chief Judge
                                            -m-
                                               REBECCA    BEACH    SMITH
                                                  CHIEF    JUDGE


October
           18'     2018
